                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



ALBERT L. BRINKMAN,

               Plaintiff,

               v.                                      CASE NO. 18-3202-SAC

ZACHARY ZIMMERMAN, et al.,

               Defendants.



                                             ORDER

       Plaintiff Albert L. Brinkman is a state prisoner housed at El Dorado Correctional Facility-

Central in El Dorado, Kansas (“EDCF”). Plaintiff brings this pro se civil rights Complaint

pursuant to 42 U.S.C. § 1983. On August 24, 2018, the Court entered an Order (Doc. 3) denying

Plaintiff’s motion to proceed in forma pauperis and ordering him to pay the filing fee for this

case by September 24, 2018. This matter is before the Court on Plaintiff’s Motion to Correct

Error (Doc. 6); Motions to Supplement Motion for Leave to Proceed In Forma Pauperis (Docs. 7,

8, and 11), and Motion Requesting Withdrawal (Doc. 10).

       Plaintiff’s motion to correct error seeks to correct the caption of his motion at Doc. 4,

because he used a form from the District of Arizona. Plaintiff seeks to strike “Arizona” from the

caption and to replace it with “Kansas.” Because the Court has already ruled on Plaintiff’s

motion at Doc. 4, the request to correct the caption is moot.

       Plaintiff also seeks to supplement his motion for leave to proceed in forma pauperis. The

Court has denied Plaintiff’s motion to proceed in forma pauperis, nevertheless, the Court will

allow Plaintiff to supplement the motion in light of his motion to reconsider at Doc. 9.


                                                 1
       Plaintiff has also filed a motion requesting that the undersigned be “withdrawn from the

case,” and to “change judges on this case.” (Doc. 10.) Plaintiff’s motion is not a proper motion

to recuse and Plaintiff sets forth no facts or arguments as to why recusal would be warranted.

There are two statutes governing judicial recusal, 28 U.S.C. §§ 144 and 455. Burleson v. Spring

PCS Group, 123 F. App’x 957, 959 (10th Cir. 2005). For recusal under § 144, the moving party

must submit an affidavit showing bias and prejudice. Id. (citing Glass v. Pfeffer, 849 F.2d 1261,

1267 (10th Cir. 1988)). The bias and prejudice must be personal, extrajudicial, and identified by

“facts of time, place, persons, occasions, and circumstances.” Id. at 960 (quoting Hinman v.

Rogers, 831 F.2d 937, 939 (10th Cir. 1987)). These facts will be accepted as true, but they must

be more than conclusions, rumors, beliefs, and opinions. Id. Without an affidavit showing bias

or prejudice and proper identification of events indicating a personal and extrajudicial bias,

Plaintiff does not support a request for recusal under 28 U.S.C. § 144.

       Under 28 U.S.C. § 455(a) and (b)(1) a judge “shall disqualify himself in any proceeding

in which his impartiality might reasonably be questioned” or if “he has a personal bias or

prejudice concerning a party.” 28 U.S.C. § 455(a) and (b)(1). Section (b)(1) is subjective and

contains the “extrajudicial source” limitation. See Liteky v. United States, 510 U.S. 540 (1994).

Recusal may be appropriate “when a judge’s decisions, opinions, or remarks stem from an

extrajudicial source—a source outside the judicial proceedings.” United States v. Nickl, 427

F.3d 1286, 1298 (10th Cir. 2005) (citing Liteky, 510 U.S. at 554–55). Recusal is also necessary

when a judge’s actions or comments “reveal such a high degree of favoritism or antagonism as to

make fair judgment impossible.” Id. (quoting Liteky, 510 U.S. at 555).

       Section 455(a) has a broader reach than subsection (b) and the standard is not subjective,

but rather objective. See Nichols v. Alley, 71 F.3d 347, 350 (10th Cir. 1995) (citing Liljeberg v.



                                                2
Health Servs. Acquisition Corp., 486 U.S. 847, 858 n.7 (1988) and Liteky, 510 U.S. at 548). The

factual allegations need not be taken as true, and the test is “whether a reasonable person,

knowing all the relevant facts, would harbor doubts about the judge’s impartiality.” Id. at 350–

51 (quoting United States v. Cooley, 1 F.3d 985, 993 (10th Cir. 1993)); Burleson, 123 F. App’x

at 960. A judge has a “‘continuing duty to ask himself what a reasonable person, knowing all of

the relevant facts, would think about his impartiality.’” United States v. Greenspan, 26 F.3d

1001, 1005 (10th Cir. 1994) (quoting United States v. Hines, 696 F.2d 722, 728 (10th Cir.

1982)). “The goal of section 455(a) is to avoid even the appearance of partiality.” Liljeberg, 486

U.S. at 860.

       The initial inquiry—whether a reasonable factual basis exists for questioning the judge’s

impartiality—is limited to outward manifestations and the reasonable inferences to be drawn

from those manifestations. Nichols, 71 F.3d at 351 (citing Cooley, 1 F.3d at 993). “[T]he

judge’s actual state of mind, purity or heart, incorruptibility, or lack of partiality are not the

issue.” Id. (quoting Cooley, 1 F.3d at 993). “The trial judge must recuse himself when there is

the appearance of bias, regardless of whether there is actual bias.” Bryce v. Episcopal Church of

Colo., 289 F.3d 648, 659 (10th Cir. 2002) (citing Nichols, 71 F.3d at 350).

       The Tenth Circuit has cautioned that “section 455(a) must not be so broadly construed

that it becomes, in effect, presumptive, so that recusal is mandated upon the merest

unsubstantiated suggestion of personal bias or prejudice.” Cooley, 1 F.3d at 993 (quoting Franks

v. Nimmo, 796 F.2d 1230, 1234 (10th Cir. 1986)). A judge has “as much obligation . . . not to

recuse when there is no occasion for him to do so as there is for him to do so when there is.”

David v. City & Cnty. of Denver, 101 F.3d 1344, 1351 (10th Cir. 1996) (quotation omitted);

Greenspan, 26 F.3d at 1005 (citation omitted). Judges have a duty to sit when there is no



                                                3
legitimate reason to recuse. Bryce, 289 F.3d at 659; Nichols, 71 F.3d at 351. Courts must

exercise caution in considering motions for recusal in order to discourage their use for judge

shopping or delay. Nichols, 71 F.3d at 351 (noting that § 455(a) is not “intended to bestow veto

power over judges or to be used as a judge shopping device”); Cooley, 1 F.3d at 993 (noting that

Congress was concerned that § 455(a) might be abused as a judge-shopping device).

          The Supreme Court has explained that “judicial rulings alone almost never constitute a

valid basis for a bias or partiality motion.” Liteky, 510 U.S. at 555. When no extrajudicial

source is relied upon as a ground for recusal, “opinions formed by the judge on the basis of facts

introduced or events occurring in the course of the current proceedings, or of prior proceedings,

do not constitute a basis for a bias or partiality motion unless they display a deep-seated

favoritism or antagonism that would make fair judgment impossible.” Id.

          The Court finds that no reasonable person would believe that the undersigned’s previous

rulings implicate the level of “deep-seated favoritism or antagonism” that would make recusal

proper. Knowing all of the relevant facts, no reasonable person could harbor doubts about the

undersigned’s impartiality. Because the undersigned has a duty to sit and hear this case where

there is no legitimate reason for recusal, Plaintiff’s request for the undersigned to withdraw is

denied.

          IT IS THEREFORE ORDERED BY THE COURT that Plaintiff’s Motion to Correct

Error (Doc. 6) is moot and therefore denied.

          IT IS FURTHER ORDERED that Plaintiff’s Motions to Supplement Motion for Leave

to Proceed In Forma Pauperis (Docs. 7, 8, and 11) are granted.

          IT IS FURTHER ORDERED that Plaintiff’s Motion Requesting Withdrawal (Doc. 10)

is denied.



                                                 4
IT IS SO ORDERED.

Dated on this 7th day of December, 2018, in Topeka, Kansas.

                                  s/ Sam A. Crow
                                  SAM A. CROW
                                  U. S. Senior District Judge




                                    5
